Case: 21-50913      Document: 00516401495         Page: 1     Date Filed: 07/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 20, 2022
                                  No. 21-50913                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Mark Weldon Miller,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7-12-CR-230-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Mark Weldon Miller, federal prisoner # 01992-380, was convicted of
   child pornography offenses in violation of 18 U.S.C. § 2252(a) and sentenced
   to a total of 204 months in prison and to a supervised release term of life. His
   first motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50913        Document: 00516401495          Page: 2    Date Filed: 07/20/2022




                                      No. 21-50913


   was denied with reasons. First, the district court found that Miller’s desire
   to care for his ageing parents did not “rise to the level of extraordinary and
   compelling reasons” warranting a reduction to his sentence. Second, with
   reference to the policy statement in U.S.S.G. § 1B1.13(2), the district court
   found that Miller failed to establish that he was not a danger to the
   community under 18 U.S.C. § 3142(g).
          In his second motion for compassionate release, Miller argued that his
   hypertension put him at greater risk for complications from COVID-19 and
   that the prison could not keep him safe from COVID-19. The district court
   denied that motion in a text only order “for the same reasons stated in [its
   earlier order].”
          Miller appeals the denial of the second motion, arguing that, because
   he offered different reasons for his second motion, because we have ruled
   § 1B1.13 is inapplicable to motions for compassionate release, and because
   the Government was not ordered to respond to his second motion, the
   district court’s text only order referencing its earlier denial was inadequate.
   He also argues that, to the extent the district court relied on its earlier denial,
   those reasons were erroneous because § 1B1.13 is inapplicable to motions for
   compassionate release and because the district court failed to consider the 18
   U.S.C. § 3553(a) factors. Our review is for abuse of discretion. See United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          We agree that the district court abused its discretion in denying
   Miller’s second motion for compassionate release, and we VACATE the
   district court’s order and REMAND for reconsideration in light of our
   decisions in United States v. Sauseda, No. 21-50210, 2022 WL 989371, 1-3




                                           2
Case: 21-50913        Document: 00516401495             Page: 3      Date Filed: 07/20/2022




                                         No. 21-50913


   (5th Cir. Apr. 1, 2022), 1 and United States v. Shkambi, 993 F.3d 388, 393 (5th
   Cir. 2021).




           1
            Although Sauseda is not “controlling precedent,” it “may be [cited as] persuasive
   authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Cir. R.
   47.5.4).




                                               3